UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4191


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

TIMOTHY M. WILSON,

                Defendant - Appellant.



                             No. 12-4205


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

LUIS R. AHORRIO, JR., a/k/a Luis R. Ahorrio,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.   William D. Quarles, Jr., District
Judge. (1:10-cr-00488-WDQ-1; 1:10-cr-00488-WDQ-2)


Argued:   October 31, 2013                 Decided:   November 26, 2013


Before WILKINSON, DUNCAN, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


ARGUED: Susan Amelia Hensler, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Baltimore, Maryland; Michael Daniel Montemarano,
MICHAEL D. MONTEMARANO, PA, Columbia, Maryland, for Appellants.
Joshua L. Kaul, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.    ON BRIEF: James Wyda, Federal Public
Defender, Martin Bahl, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Baltimore, Maryland, for Appellant Timothy M. Wilson.     Rod J.
Rosenstein, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

        Timothy Wilson and Luis Ahorrio were tried and convicted of

possession     with   the    intent     to    distribute,    and    conspiracy   to

distribute 280 grams or more of cocaine base.                   Their indictment

and   eventual   conviction      stemmed       from   a   routine    traffic    stop

during which a narcotics detection dog alerted to the presence

of contraband in their vehicle.               Wilson and Ahorrio appeal their

convictions arguing, among other things, that the district court

erred in denying their motions to suppress evidence obtained in

the ensuing search of their car.                  For the reasons that follow,

we affirm.



                                         I.

                                         A.

      On July 23, 2010, Ahorrio drove from his home in Queens,

New York to meet Wilson at his home in southern New Jersey.

From there, they rode south in a rented Toyota Corolla.

      As they travelled through Worcester County, Maryland, they

passed Corporal Howard Kennard of the Maryland State Police, who

was monitoring traffic on that stretch of U.S. Route 113.                       Cpl.

Kennard--accompanied by Trooper First Class Dana Orndorff and

Camo,    a   narcotics      detection    dog--stopped       Wilson   and   Ahorrio

after    observing    their    vehicle       exceeding    the   speed   limit    and

following another vehicle too closely.

                                              3
        Cpl. Kennard approached the vehicle and began the usual

traffic-stop formalities.              In the process, Cpl. Kennard observed

that    Wilson    and    Ahorrio       both   appeared      nervous    and    that     the

driver of the car, Ahorrio, was not listed on the vehicle’s

rental agreement.

        Trooper Orndorff subsequently approached the car and began

conversing with Ahorrio while Cpl. Kennard spoke with Wilson.

Both men stated that they were traveling to watch drag races,

but     they     gave        different     geographic       destinations:           Wilson

indicated       that    they    were     traveling     to   North     Carolina       while

Ahorrio said they were driving to Georgia.

        Cpl. Kennard then asked Ahorrio for permission to conduct a

canine scan of the vehicle.                Ahorrio replied that the officers

would    need    to    ask    Wilson.      Trooper     Orndorff     then     instructed

Wilson to exit the vehicle, retrieved Camo, and began the scan,

concluding when Camo alerted at the front driver’s-side door.

Trooper Orndorff then informed Cpl. Kennard of the alert and

rewarded Camo with a toy on the side of the road.

       Cpl. Kennard then began to search the vehicle, where he

ultimately found clear Ziploc bags containing 327.9 grams of a

substance       containing      cocaine       base.      Those    small      bags    were

contained within a larger white plastic bag, concealed within a

brown    paper    Burger       King    bag,    and    hidden     beneath     the     front

passenger-side seat.            The outer Burger King bag also contained a

                                                4
receipt bearing the address of a Burger King located less than a

half mile from Ahorrio’s residence in Queens.                       Cpl. Kennard then

ordered Ahorrio and Wilson to the ground and arrested them.

                                         B.

     Ahorrio and Wilson were charged in a single indictment with

conspiracy       to   distribute       and      possession          with      intent     to

distribute 280 grams or more of cocaine base in violation of 21

U.S.C. § §       841 & 846.       Both defendants moved to suppress the

evidence    found     during   the     search      of   their      vehicle.       Wilson

argued, in particular, that Camo’s alert was so unreliable that

it could not have given the officers probable cause to believe

that narcotics were actually present in the car.

     The government provided records of Camo’s 81 prior field

scans,     as    well    as    information           about        his    training       and

certification.        While the results of his training and evaluation

exercises indicated that Camo was highly reliable--he falsely

alerted    in    training      only     once--his       field       records      told     a

different story.        Of the 81 field scans Camo had performed, he

had alerted in all but four.                 But of the 77 scans where Camo

alerted, in only 24 did officers actually locate any narcotics.

     The    government      argued     that     in   the     53    cases      where    Camo

alerted    but   no   narcotics       were    found,    the       odor   of    drugs    may

nonetheless have lingered in the car.                   Moreover, the government

argued that in twenty of those cases there was direct evidence

                                               5
that drugs or drug users had recently been present in the car.

The    district      court    adopted     these     conclusions      and   held    that

Camo’s training and certification were sufficient to establish

his reliability.             It therefore denied Wilson’s and Ahorrio’s

motions to suppress.

       The    case    then    proceeded    to   trial,    at   the    conclusion     of

which Wilson and Ahorrio were convicted on both counts.                            They

were each sentenced to ten years’ imprisonment.



                                          II.

       In considering a district court’s denial of a motion to

suppress,      we    review    its   legal      conclusions    de    novo    and    its

factual determinations for clear error.                  United States v. Smith,

395 F.3d 516, 519 (4th Cir. 2005).                  In doing so, we consider the

evidence in the light most favorable to the government.                       United

States v. Hamlin, 319 F.3d 666, 671 (4th Cir. 2003).                          We may

affirm the district court’s decision on any ground supported by

the record, not just the ground upon which it actually reached

its decision.        Smith, 395 F.3d at 519.

       Accordingly, we affirm the district court’s denial of the

motions to suppress on the ground that the officers are entitled

to    the    good    faith    exception    to   the    suppression     remedy.       We

therefore need not decide whether Camo’s alerts were, in fact,



                                                6
sufficiently reliable to give the officers probable cause to

search the vehicle.

       At    the    time       of    the    search,     we    had      indicated     that   a

narcotics detection dog was per se reliable if it had completed

an     adequate     training         program      and      obtained      the    appropriate

certifications.                Addressing      this     issue       in     an   unpublished

opinion,      we    stated      that    evidence      of    the    dog’s    “training     and

certification            was    enough       by    itself         to     establish      [his]

reliability         so     that       his    positive        alerts       for    controlled

substances established probable cause.”                        United States v. Koon

Chung Wu, 217 F. App'x 240, 245 (4th Cir. 2007) (unpublished)

(per curiam).

       “For exclusion to be appropriate, the deterrence benefits

of suppression must outweigh its heavy costs.”                            Davis v. United

States, 131 S. Ct. 2419, 2427 (2011).                         “[W]hen the police act

with    an    objectively           reasonable    good-faith           belief   that    their

conduct is lawful . . . the deterrence rationale loses much of

its force and exclusion cannot pay its way.”                               Id. at 2427-28

(internal      citations        and     quotations      omitted).          In   Davis,    the

Supreme Court thus concluded that the exclusionary rule does not

apply       “when    the       police       conduct     a    search       in    objectively

reasonable reliance on binding appellate precedent.”                                   Id. at

2434.       We believe the same reasoning applies when officers act

in objectively reasonable reliance on our unpublished circuit

                                                  7
precedent.          This is so because “[e]xcluding evidence in such

cases deters no police misconduct and imposes substantial social

costs.”      Id.

      Our opinion in Wu would reasonably have led Cpl. Kennard

and Trooper Orndorff to believe that their search of Wilson and

Ahorrio’s vehicle was legal.                   Wu indicated that Camo’s alert

provided probable cause for the search because his training and

certification        established       his     reliability        regardless      of   his

actual field performance.

      The     Supreme       Court’s    subsequent       decision     in     Florida     v.

Harris, 133 S. Ct. 1050 (2013), makes clear that a more nuanced

analysis is required, but it was decided well after the search

at   issue    in     this    case.         Harris   reiterates      the   longstanding

principle that we avoid “rigid rules, bright-line tests, and

mechanistic         inquiries”       for    probable    cause.        Id.    at    1055.

Accordingly,         when    a   dog’s       reliability     is     challenged,        its

performance in the field “may sometimes be relevant” alongside

training      and    certification          records    in   the    totality       of   the

circumstances.         Id. at 1057.            But because Harris was not the

controlling law at the time of the search in question, it can

have no bearing on whether the officers believed, in good faith,




                                                8
that their conduct was lawful.     The district court therefore did

not err in denying appellants’ motions to suppress. *



                                 III.

     For   the   foregoing   reasons,       Wilson’s   and   Ahorrio’s

convictions and sentences are

                                                             AFFIRMED.




     *
       We have also considered the other arguments raised by
appellants and find them to be without merit.


                                        9